Per Curiam.

This being a proceeding not according to
the course of the common law, certiorari lies.1
By “the travelled part” of the road, is intended that part which is usually wrought for travelling. A traveller is not obliged, because a track happens to have been made on one side of the part so wrought, to turn to the right of the centre of this track. If he turns to the right of the centre of the wrought part, so that there is room on the wrought part for the other traveller to pass, it is sufficient, and the penalty is not incurred.

 See Howe’s Praot. 491, 498; 1 Chitty’s Grim. Law, (3d Amer. ed.) $74, n. (B)„